


Exhibit 10.19
Vectrus, Inc.
Special Senior Executive Severance Pay Plan
 
1.
Purpose

The purpose of this Vectrus, Inc. Special Senior Executive Severance Pay Plan
(“Plan”) is to assist in occupational transition by providing Severance
Benefits, as defined herein, for employees covered by this Plan whose employment
is terminated under conditions set forth in this Plan.
The Plan first became effective as of September 27, 2014 following the spin-off
of Vectrus, Inc. (“Vectrus”) from Exelis Inc. (“Exelis) on September 27, 2014.
Exelis was spun off from ITT Corporation (together with Exelis, the “Predecessor
Corporations”) on October 31, 2011. The Predecessor Corporations maintained
similar plans prior to the respective spin-offs (the “Predecessor Plans”), and
the Plan was created to continue service accruals under the Predecessor Plans.
The Plan shall remain in effect as provided in Section 9 hereof, and covered
employees shall receive full credit for their service with the Predecessor
Corporations as provided in Section 5 hereof.
2.
Covered Employees

Covered employees under this Plan (“Special Severance Executives”) are active
full-time, regular salaried employees of Vectrus and of any subsidiary company
(“Vectrus Subsidiary”) (collectively or individually as the context requires
“Company”) (including Special Severance Executives who are short-term disabled
as of a Potential Acceleration Event within the meaning of the Company’s short
term disability plans) (other than Special Severance Executives on periodic
severance as of a Potential Acceleration Event) who are in Band A or B or were
in Band A or B at any time within the two year period immediately preceding an
Acceleration Event and such other employees of the Company who shall be
designated as covered employees in Band A or B under the Plan by the
Compensation and Personnel Committee of Vectrus’ Board of Directors.
“Bands A and B” shall have the meaning given such terms under the executive
classification system of the Vectrus Human Resources Department as in effect
immediately preceding an Acceleration Event. After the occurrence of an
Acceleration Event, the terms “Vectrus”, “Vectrus Subsidiary” and “Company” as
used herein shall also include, respectively and as the context requires, any
successor company to Vectrus or any successor company to any Vectrus Subsidiary
and any affiliate of any such successor company.
3.
Definitions

An “Acceleration Event” shall occur if (i) a report on Schedule 13D shall be
filed with the Securities and Exchange Commission pursuant to Section 13(d) of
the Securities Exchange Act of 1934 (the “Act”) disclosing that any person
(within the meaning of Section 13(d) of the Act), other than Vectrus or a
subsidiary of Vectrus or any employee benefit plan sponsored by Vectrus or a
subsidiary of Vectrus, is the beneficial owner directly or indirectly of twenty
percent (20%) or more of the outstanding Common Stock, $0.01 par value, of
Vectrus (the “Stock”); (ii) any person (within the meaning of Section 13(d) of
the Act), other than Vectrus or a subsidiary of Vectrus, or any employee benefit
plan sponsored by Vectrus or a subsidiary of Vectrus, shall purchase shares
pursuant to a tender offer or exchange offer to acquire any Stock of Vectrus (or
securities convertible into Stock) for cash, securities or any other
consideration, provided that after consummation of the offer, the person in
question is the beneficial owner (as such term is defined in Rule 13d-3 under
the Act), directly or indirectly, of twenty percent (20%) or more of the
outstanding Stock of Vectrus (calculated as provided in paragraph (d) of Rule
13d-3 under the Act in the case of rights to acquire Stock); (iii) the
consummation of (A) any consolidation, business combination or merger involving
Vectrus, other than a consolidation, business combination or merger involving
Vectrus in which holders of Stock immediately prior to the consolidation,
business combination or merger (x) hold fifty percent (50%) or more of the
combined voting power of Vectrus (or the corporation resulting from the merger
or consolidation or the parent of such corporation) after the merger and
(y) have the same proportionate ownership of common stock of Vectrus (or the
corporation resulting from the merger or consolidation or the parent of such
corporation), relative to other holders of Stock immediately prior to the
merger, business combination or consolidation, immediately after the

1





--------------------------------------------------------------------------------




merger as immediately before, or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of Vectrus, (iv) there shall have been a change in a majority of
the members of the Board of Directors of Vectrus within a 12-month period unless
the election or nomination for election by Vectrus’ stockholders of each new
director during such 12-month period was approved by the vote of two-thirds of
the directors then still in office who (x) were directors at the beginning of
such 12-month period or (y) whose nomination for election or election as
directors was recommended or approved by a majority of the directors who were
directors at the beginning of such 12-month period or (v) any person (within the
meaning of Section 13(d) of the Act) (other than Vectrus or any subsidiary of
Vectrus or any employee benefit plan (or related trust) sponsored by Vectrus or
a subsidiary of Vectrus) becomes the beneficial owner (as such term is defined
in Rule 13d-3 under the Act) of twenty percent (20%) or more of the Stock.
“Cause” shall mean action by the Special Severance Executive involving willful
malfeasance or gross negligence or the Special Severance Executive’s failure to
act involving material nonfeasance that would tend to have a materially adverse
effect on the Company. No act or omission on the part of the Special Severance
Executive shall be considered “willful” unless it is done or omitted in bad
faith or without reasonable belief that the action or omission was in the best
interests of the Company.
“Good Reason” shall mean (i) without the Special Severance Executive’s express
written consent and excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or its affiliates within 30 days after receipt of notice thereof given by the
Special Severance Executive, (A) a reduction in the Special Severance
Executive’s annual base compensation (whether or not deferred), (B) the
assignment to the Special Severance Executive of any duties inconsistent in any
material respect with the Special Severance Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities, or (C) any other action by the Company or its affiliates which
results in a material diminution in such position, authority, duties or
responsibilities; (ii) without the Special Severance Executive’s express written
consent, the Company’s requiring the Special Severance Executive’s work location
to be other than within twenty-five (25) miles of the location where such
Special Severance Executive was principally working immediately prior to the
Acceleration Event; or (iii) any failure by the Company to obtain the express
written assumption of this Plan from any successor to the Company; provided that
“Good Reason” shall cease to exist for an event on the 90th day following the
later of its occurrence or the Special Severance Executive’s knowledge thereof,
unless the Special Severance Executive has given the Company notice thereof
prior to such date, and the date of the Special Severance Executive’s
termination of employment for Good Reason must occur, if at all, within one
hundred and eighty (180) days following the later of the occurrence of the Good
Reason event or the Special Severance Executive’s knowledge thereof.
“Potential Acceleration Event” shall mean the execution of an agreement or the
commencement of a tender offer, in either case, in respect of a transaction or
event that if consummated would result in an Acceleration Event.
4.
Severance Benefits Upon Termination of Employment

If a Special Severance Executive’s employment with the Company is terminated due
to a Qualifying Termination, he or she shall receive the severance benefits set
forth in Section 5 hereof (“Severance Benefits”). For purposes hereof, (i) a
“Qualifying Termination” shall mean a termination of a Special Severance
Executive’s employment with the Company either (x) by the Company without Cause
(A) within the two (2) year period commencing on the date of the occurrence of
an Acceleration Event or (B) prior to the occurrence of an Acceleration Event
and either (1) following the public announcement of the transaction or event
which ultimately results in such Acceleration Event or (2) at the request of a
party to, or participant in, the transaction or event which ultimately results
in an Acceleration Event; or (y) by a Special Severance Executive for Good
Reason within the two (2) year period commencing with the date of the occurrence
of an Acceleration Event and (ii) a determination by a Special Severance
Executive that he or she has “Good Reason” hereunder shall be final and binding
on the parties hereto unless the Company can establish by a preponderance of the
evidence that “Good Reason” does not exist.
 
5.
Severance Benefits


2





--------------------------------------------------------------------------------




Band A Benefits
Severance Benefits for Special Severance Executives (i) in Band A at the time of
a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band A in accordance with Section 2 hereof:
 
 
•
 
Accrued Rights - The Special Severance Executive’s base salary through the date
of termination of employment, any annual bonus earned but unpaid as of the date
of termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused paid time off under the Company’s paid time off policy.

 
 
•
 
Severance Pay – The sum of (x) three (3) times the current annual base salary
rate paid or in effect (whether or not deferred) with respect to the Special
Severance Executive at the time of the Special Severance Executive’s termination
of employment, and (y) three (3) times the target annual bonus with respect to
the Special Severance Executive at the time of the Special Severance Executive’s
termination of employment.

 
•
 
Health and Life Insurance Benefits

> Continued health and life insurance benefits for a three (3) year period
following the Special Severance Executive’s termination of employment at the
same cost to the Special Severance Executive, and at the same coverage levels,
as provided to the Special Severance Executive (and the Special Severance
Executive’s eligible dependents) immediately prior to his or her termination of
employment.
> Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to three
(3) times the following amount: the highest annual base salary rate determined
above under “Severance Pay” times the highest percentage rate of Company
Contributions (not to exceed four percent (4%)) with respect to the Special
Severance Executive under the Vectrus 401(k) Plan and/or the Vectrus Excess
Savings Plan (or corresponding savings plan arrangements outside the United
States) (“Savings Plans”) (including matching contributions and floor
contributions) at any time during the three (3) year period immediately
preceding the Special Severance Executive’s termination of employment or the
three (3) year period immediately preceding the Acceleration Event. This
provision shall apply to any Special Severance Executive who is a member of any
of the Savings Plans at any time during such three (3) year period.
 
•
 
Outplacement – Outplacement services for one (1) year.




3





--------------------------------------------------------------------------------






Band B Benefits
Severance Benefits for Special Severance Executives (i) in Band B at the time of
a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band B in accordance with Section 2 hereof; provided, that a Special
Severance Executive who is in Band B at the time of a Qualifying Termination but
was in Band A anytime during the two (2) year period immediately preceding the
Acceleration Event shall be entitled to Severance Benefits as a Special
Severance Executive in Band A and shall not be entitled to the Severance
Benefits set forth below:
 
 
•
 
Accrued Rights - The Special Severance Executive’s base salary through the date
of termination of employment, any annual bonus earned but unpaid as of the date
of termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused paid time off under the Company’s paid time off policy.

 
 
•
 
Severance Pay – The sum of (x) two (2) times the current annual base salary rate
paid or in effect (whether or not deferred) with respect to the Special
Severance Executive at the Special Severance Executive’s termination of
employment, and (y) two (2) times the target annual bonus with respect to the
Special Severance Executive at the time of the Special Severance Executive’s
termination of employment.

 
•
 
Health and Life Insurance Benefits

> Continued health and life insurance benefits for a two year period following
the Special Severance Executive’s termination of employment at the same cost to
the Special Severance Executive, and at the same coverage levels, as provided to
the Special Severance Executive (and the Special Severance Executive’s eligible
dependents) immediately prior to his or her termination of employment.
> Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to two
(2) times the following amount: the highest annual base salary rate determined
above under “Severance Pay” times the highest percentage rate of Company
Contributions (not to exceed four percent (4%)) with respect to the Savings
Plans (including matching contributions and floor contributions) at any time
during either the three (3) year period immediately preceding the Special
Severance Executive’s termination of employment or the three (3) year period
immediately preceding the Acceleration Event. This provision shall apply to any
Special Severance Executive who is a member of any of the Savings Plans at any
time during such three (3) year period.
 
•
 
Outplacement – Outplacement services for one year.

General
With respect to the provision of health and life insurance benefits described
above during the above described respective three and two year periods, if, for
any reason at any time, the Company (i) is unable to treat the Special Severance
Executive as being eligible for ongoing participation in any Company health and
life insurance benefit plans or policies in existence immediately prior to the
termination of employment of the Special Severance Executive, and if, as a
result thereof, the Special Severance Executive does not receive a benefit or
perquisite or receives a reduced benefit or perquisite, or (ii) determines that
ongoing participation in any such Company benefit plans or policies would result
in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) or any other Code
section, statute or regulation of similar effect (including but not limited to
the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), the Company shall provide such
benefits or perquisites by making available equivalent benefits or perquisites
from other sources in a manner consistent with Section 15 below.

4





--------------------------------------------------------------------------------




Notwithstanding any other provision of the Plan to the contrary, all prior
service by a Special Severance Executive with the Predecessor Corporations shall
be credited in full towards a Special Severance Executive’s service with the
Company.
6.
Form of Payment of Severance Pay and Lump Sum Payments

Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Special Severance Executive would have been entitled
to receive from the Company as a normal severance benefit in the absence of the
occurrence of an Acceleration Event, with such terms governing the frequency and
duration of the severance payments being deemed incorporated herein by
reference. If the Special Severance Executive would not have been entitled to
receive any severance payments from the Company as a normal severance benefit in
the absence of the occurrence of an Acceleration Event, the Severance Pay shall
be paid in cash, in non-discounted equal periodic installment payments over a
period of (i) thirty-six (36) months (in the case of a Special Severance
Executive in Band A) or (ii) twenty four (24) months (in the case of a Special
Severance Executive in Band B). The Savings Plan Lump Sum Amount shall be paid
in cash within thirty (30) calendar days after the date the employment of the
Special Severance Executive terminates.
7.
Termination of Employment — Other

The Severance Benefits shall only be payable upon a Special Severance
Executive’s termination of employment due to a Qualifying Termination; provided,
that if, following the occurrence of an Acceleration Event, a Special Severance
Executive is terminated due to the Special Severance Executive’s death or
disability (as defined in the long-term disability plan in which the Special
Severance Executive is entitled to participate (whether or not the Special
Severance Executive voluntarily participates in such plan)) and, at the time of
such termination, the Special Severance Executive had grounds to resign with
Good Reason, such termination of employment shall be deemed to be a Qualifying
Termination.
8.
Administration of Plan; Claims and Appeals Procedures

This Plan shall be administered by the Company, who shall have the exclusive
right to interpret this Plan, adopt any rules and regulations for carrying out
this Plan as may be appropriate and decide any and all matters arising under
this Plan, including but not limited to the right to determine appeals. Subject
to applicable Federal and state law, all interpretations and decisions by
Vectrus shall be final, conclusive and binding on all parties affected thereby.


Any employee or other person who believes he or she is entitled to any payment
under the Plan may submit a claim in writing to the Plan’s administrator (in
accordance with Section 16) within ninety (90) days after the earlier of (i) the
date the claimant learned the amount of their severance benefits under the Plan
or (ii) the date the claimant learned that he or she will not be entitled to any
benefits under the Plan. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Plan on which the denial is
based. The notice will also describe any material or information necessary for
the claimant to perfect the claim, and an explanation of why such material or
information is necessary, and an explanation of the Plan’s procedures (and time
limits) for appealing the denial, including a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on appeal. The denial notice will be provided within
ninety (90) days after the claim is received. If special circumstances require
an extension of time (up to ninety (90) days), written notice of the extension
will be given within the initial ninety (90) day period. This notice of
extension will indicate the special circumstances requiring the extension of
time and the date by which the administrator expects to render its decision on
the claim.
     
If the claimant’s claim is denied, the claimant (or his or her authorized
representative) may apply in writing to the administrator for a review of the
decision denying the claim. Review must be requested within sixty (60) days
following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments (as well as documents, records and other
information related to the claim) in writing. The administrator will provide
written

5





--------------------------------------------------------------------------------




notice of its decision on review within sixty (60) days after it receives a
review request. If additional time (up to sixty (60) days) is needed to review
the request, the claimant (or representative) will be given written notice of
the reason for the delay. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
administrator expects to render its decision.
 
If the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice will also
include a statement that the claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents and other information
relevant to the claim and a statement regarding the claimant’s right to bring an
action under Section 502(a) of ERISA.
If the claims procedures set forth above have been exhausted and a claimant
wishes to challenge a final determination by the Plan administrator, , such
claim shall be settled by arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules and the entire cost thereof
shall be borne by the Company. The location of the arbitration proceedings shall
be reasonably acceptable to the Special Severance Executive. Judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The Company shall pay all legal fees, costs of litigation,
prejudgment interest, and other expenses which are incurred in good faith by the
Special Severance Executive as a result of the Company’s refusal to provide any
of the Severance Benefits to which the Special Severance Executive becomes
entitled under this Plan, or as a result of the Company’s (or any third party’s)
contesting the validity, enforceability, or interpretation of this Plan, or as a
result of any conflict between the Special Severance Executive and the Company
pertaining to this Plan. The Company shall pay such fees and expenses from the
general assets of the Company.
9.
Termination or Amendment

Vectrus may terminate or amend this Plan (“Plan Change”) at any time except,
that following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Special
Severance Executive may be made without the prior written consent of such
Special Severance Executive affected thereby; provided, however, that (ii) above
shall cease to apply if such Potential Acceleration Event does not result in the
occurrence of an Acceleration Event.
10.
Offset

Any Severance Benefits provided to a Special Severance Executive under this Plan
shall be in lieu of, and not in addition to, any severance pay or benefits the
Special Severance Executive would otherwise be entitled to receive (i) pursuant
to any other Company policy, practice program or arrangement, (ii) pursuant to
any Company employment agreement or other agreement with the Company, or
(iii) by virtue of any law, custom or practice excluding, however, any
unemployment compensation in the United States.
11.
Excise Tax

In the event that it shall be determined that any Payment would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code, then
the aggregate of all Payments shall be reduced so that the Present Value of the
aggregate of all Payments does not exceed the Safe Harbor Amount; provided,
however, that no such reduction shall be effected, if the Net After-tax Benefit
to Special Severance Executive of receiving all of the Payments exceeds the Net
After-tax Benefit to Special Severance Executive resulting from having such
Payments so reduced. In the event a reduction is required pursuant hereto, the
order of reduction shall be first all cash payments on a pro rata basis, then
any equity compensation on a pro rata basis, and lastly medical and dental
coverage.
For purposes of this Section 11, the following terms have the following
meanings:
(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
federal state and local income, employment and excise taxes imposed on Special
Severance Executive with respect thereto, determined by applying the highest
marginal rate(s) applicable to an individual for Special Severance Executive’s
taxable year in which the Change in Control occurs.

6





--------------------------------------------------------------------------------




(ii) “Payment” means any payment or distribution or provision of benefits by the
Company to or for the benefit of Special Severance Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any reductions required by this
Section 11.
(iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.
(iv) “Safe Harbor Amount” shall be an amount expressed in Present Value which
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the deduction
limitation of Section 280G of the Code.
 
All determinations required to be made under this Section 11, including whether
and when a reduction is required and the amount of such reduction and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm mutually agreed to by the Special
Severance Executive and the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Special Severance
Executive within ten (10) business days of the receipt of notice from the
Special Severance Executive that there has been a Payment, or such earlier time
as is requested by the Company; provided that for purposes of determining the
amount of any reduction, the Special Severance Executive shall be deemed to pay
federal income tax at the highest marginal rates applicable to individuals in
the calendar year in which any such payment is required to be made.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no excise tax is payable by the
Special Severance Executive, it shall so indicate to the Special Severance
Executive in writing. Any determination by the Accounting Firm shall be binding
upon the Company and the Special Severance Executive.
12.
Miscellaneous

The Special Severance Executive shall not be entitled to any notice of
termination or pay in lieu thereof.
Severance Benefits under this Plan are paid entirely by the Company from its
general assets.
This Plan is not a contract of employment, does not guarantee the Special
Severance Executive employment for any specified period and does not limit the
right of the Company to terminate the employment of the Special Severance
Executive at any time.
If a Special Severance Executive should die while any amount is still payable to
the Special Severance Executive hereunder had the Special Severance Executive
continued to live, all such amounts shall be paid in accordance with this Plan
to the Special Severance Executive’s designated heirs or, in the absence of such
designation, to the Special Severance Executive’s estate.
The numbered section headings contained in this Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.
If, for any reason, any one or more of the provisions or part of a provision
contained in this Plan shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Plan not held so invalid,
illegal or unenforceable, and each other provision or part of a provision shall
to the full extent consistent with law remain in full force and effect.
 
The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of laws provisions thereof.
The Plan shall be binding on all successors and assigns of the Vectrus and a
Special Severance Executive.
13.
Notices

Any notice and all other communication provided for in this Plan shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three (3) days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set

7





--------------------------------------------------------------------------------




forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.
If to the Company:
Vectrus, Inc.
655 Space Center Drive
Colorado Springs, Colorado 80915
Attention: General Counsel
If to Special Severance Executive:
To the most recent address of Special Severance Executive set forth in the
personnel records of the Company.
14.
Adoption Date

This Plan was initially adopted by Vectrus on September 27, 2014 (“Adoption
Date”) and does not apply to any termination of employment which occurred or
which was communicated to the Special Severance Executive prior to the Adoption
Date.
15.
Section 409A

This Plan is intended to comply with Section 409A of the Code (or an applicable
exemption therefrom) and will be interpreted in a manner consistent with such
intent. Notwithstanding anything herein to the contrary, (i) if at the time of
the Special Severance Executive’s termination of employment with the Company the
Special Severance Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Special Severance Executive) until the date
that is six months following the Special Severance Executive’s termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the Code), at which point all payments deferred pursuant to this
Section 15 shall be paid to the Special Severance Executive in a lump sum and
(ii) if any other payments of money or other benefits due hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due under this Plan constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv), the
terms of which shall be deemed incorporated herein by reference. Notwithstanding
the definition of Acceleration Event contained herein, where required to avoid
additional tax under Section 409A, the event constituting an Acceleration Event
must also be an event described in Treas. Reg. Section 1.409A-3(i)(5). All
payments to be made upon a termination of employment that constitute deferred
compensation under this Plan may only be made upon a “separation from service”
(as that term is used in Section 409A). Each payment made under this Plan shall
be designated as a “separate payment” within the meaning of Section 409A of the
Code. The Company shall consult with Special Severance Executives in good faith
regarding the implementation of the provisions of this section; provided that
neither the Company nor any of its employees or representatives shall have any
liability to Special Severance Executives with respect thereto.















8





--------------------------------------------------------------------------------




16. Additional Information.


Plan Name:
Vectrus, Inc. Special Senior Executive Severance Pay Plan
Plan Sponsor:
Vectrus, Inc.
 
655 Space Center Drive
 
Colorado Springs, CO 80915
 
 
Employer Identification Number:
38-3924636
 
 
Plan Number:
50[ ]
 
 
Plan Year:
Vectrus' Fiscal Year
 
 
Plan Administrator:
Vectrus, Inc.
 
Attention: Administrator of the Vectrus, Inc. Special Senior Executive Severance
Pay Plan
 
655 Space Center Drive
 
Colorado Springs, CO 80915
 
(719) 591-3600
 
 
Agent for Service of Legal Process:
Vectrus, Inc.
 
Attention: Chief Legal Officer
 
655 Space Center Drive
 
Colorado Springs, CO 80915
 
(719) 591-3600
 
 
 
Service of process may also be made upon the Plan administrator.
 
 
Type of Plan:
Employee Welfare Benefit Plan - Severance Pay Plan
 
 
Plan Costs:
The cost of the Plan is paid by Vectrus, Inc.

     
17. Statement of ERISA Rights.


As participants in the Plan, Special Senior Executives have the following rights
and protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”):
     
•
Special Senior Executives may examine, without charge, at the Plan
administrator’s office and at other specified locations, such as worksites, all
documents governing the plan, including insurance contracts and a copy of the
latest annual report (Form 5500 Series) filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration; and


9





--------------------------------------------------------------------------------




•
Special Senior Executives may obtain, upon written request to the Plan
administrator, copies of documents governing the operation of the Plan,
including insurance contracts and copies of the latest annual report (Form 5500
Series) and updated summary plan description. The Plan administrator may make a
reasonable charge for the copies.

In addition to creating rights for participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of Plan participants. No one, including Vectrus or any other person,
may fire a Plan participant or otherwise discriminate against a Plan participant
in any way to prevent the participant from obtaining a benefit under the Plan or
exercising rights under ERISA. If a claim for a severance benefit is denied, in
whole or in part, the person seeking benefits must receive a written explanation
of the reason for the denial. Plan participants have the right to have the
denial of the claim reviewed. (The claim review procedure is explained in
Section 8 above.)


Under ERISA, there are steps Plan participants can take to enforce the above
rights. For instance, if a Plan participant requests materials and does not
receive them within thirty (30) days, the Participant may file suit in a federal
court. In such a case, the court may require the Administrator to provide the
materials and to pay the Plan participant up to $110 a day until the participant
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Administrator. If a Plan participant has a claim which
is denied or ignored, in whole or in part, the participant may file suit in a
federal court. If it should happen that the participant is discriminated against
for asserting his or her rights, the participant may seek assistance from the
U.S. Department of Labor, or the participant may file suit in a federal court.


In any case, the court will decide who will pay court costs and legal fees. If
the Plan participant is successful, the court may order the person the Plan
participant sued to pay these costs and fees. If the Plan participant loses,
unless the Plan requires the Vectrus to pay the costs, he court may order the
Plan participant to pay these costs and fees, for example, if it finds that the
Participant’s claim is frivolous.


If the Plan participant has any questions regarding the Plan, the participant
should contact the Plan administrator (see Section 16 for the contract in
formation). If the Plan participant has any questions about this statement or
about his or her rights under ERISA, the Plan participant may contact the
nearest area office of the Employee Benefits Security Administration (formerly
the Pension and Welfare Benefits Administration), U.S. Department of Labor,
listed in his or her telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210. The
Plan participant may also obtain certain publications about his or her rights
and responsibilities under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.
 



10



